DocuSign Envelope ID: AF869802-92AA-4FF4-9405-963C4381030A
           Case 3:19-cv-02340-JLS-RBB Document 11-2 Filed 03/04/20 PageID.313 Page 1 of 3



                1    Christopher D. Moon, SBN 246622
                2    chris@moonlawapc.com
                     Kevin O. Moon, SBN 246792
                3    kevin@moonlawapc.com
                4    MOON LAW APC
                     600 West Broadway, Suite 700
                5    San Diego, California 92101
                6    Telephone: (619) 915-9432
                     Facsimile: (650) 618-0478
                7
                8    Attorneys for Plaintiff

                9
              10                                 UNITED STATES DISTRICT COURT
              11                             SOUTHERN DISTRICT OF CALIFORNIA
              12
              13     LINDSAY PENHALL, on behalf of               Case No.: 19-cv-2340-JLS-RBB
                     herself and a class of all others similarly
              14
                     situated,                                   DECLARATION OF LINDSAY
              15                         Plaintiff,              PENHALL IN SUPPORT OF
                                                                 PLAINTIFF’S OPPOSITION TO
              16
                                     v.                          DEFENDANT’S MOTION TO
              17                                                 DISMISS UNDER RULE 12(b)(3) OR
                     YOUNG LIVING ESSENTIAL OILS,                TRANSFER UNDER § 1404(a)
              18
                     LC,
              19                         Defendant.              Date:       March 19, 2020
                                                                 Time:       1:30 p.m.
              20
                                                                 Place:      Courtroom 4D
              21                                                 Judge:      Hon. Janis L. Sammartino
              22
              23
              24              I, Lindsay Penhall, do declare and state as follows:
              25              1.      I am a party to this action. This declaration is submitted in support of
              26     Plaintiff’s Opposition to Defendant’s Motion to Dismiss Under Rule 12(b)(3) or
              27     Transfer Under § 1404(a). I have personal knowledge of the facts stated in this
              28     declaration, and I can competently testify to these facts if called as a witness in

                                                                  -1-
                                                   DECLARATION OF LINDSAY PENHALL
DocuSign Envelope ID: AF869802-92AA-4FF4-9405-963C4381030A
           Case 3:19-cv-02340-JLS-RBB Document 11-2 Filed 03/04/20 PageID.314 Page 2 of 3



                1    these proceedings.
                2             2.      In or around May 2018, I joined Young Living as a distributor. I
                3    worked as a distributor from approximately May 2018 to December 2018.
                4             3.      When I joined Young Living, I was, and continue to be, a resident of
                5    San Diego County, California. I am also employed in San Diego County.
                6             4.       When deciding whether to join Young Living, I used my computer
                7    and mobile phone in San Diego County to conduct online research of Young
                8    Living. I also used my computer and mobile phone in San Diego County to
                9    communicate with other Young Living distributors, including my “upline”
              10     enroller/sponsor (i.e., the person who recruited me and was supposed to support me
              11     in growing my business).
              12              5.      Based on my online research using my mobile phone and computer in
              13     San Diego County, I was led to believe by Young Living and its members that I
              14     would achieve financial success by becoming a distributor of Young Living’s
              15     essential oil products. Specifically, I believed I would earn significant income
              16     through recruiting others to become Young Living distributors as part of my
              17     downline.
              18              6.      I received and reviewed certain documentation from Young Living
              19     using my computer and/or mobile phone in San Diego County. I purchased a
              20     premium start kit and approximately $300 worth of essential oils using my
              21     computer in San Diego County. I always purchased Young Living products,
              22     including the premium starter kit, using my computer in San Diego County. In
              23     addition, the Young Living products I ordered were always delivered to me in San
              24     Diego County.
              25              7.      After becoming a Young Living distributor, I attempted to sell Young
              26     Living essential oils and recruit other distributors. For example, I constructed a
              27     display of Young Living products at the store where I worked in San Diego
              28     County. I also spoke with numerous customers about Young Living products in an

                                                                 -2-
                                                   DECLARATION OF LINDSAY PENHALL
DocuSign Envelope ID: AF869802-92AA-4FF4-9405-963C4381030A
           Case 3:19-cv-02340-JLS-RBB Document 11-2 Filed 03/04/20 PageID.315 Page 3 of 3



                1    effort to recruit new distributors in San Diego County. In addition, I organized
                2    several events or “parties” in San Diego County to promote the products and to try
                3    to recruit new distributors. I invited individuals to attend the events in San Diego
                4    County.
                5             8.      My partner, Juan Contreras, lives in San Diego County. He witnessed
                6    my unsuccessful efforts to grow my Young Living business by attempting to
                7    recruit new distributors. He also participated in events I sponsored in San Diego
                8    County to promote Young Living products and to attempt to recruit new
                9    distributors.
              10              9.      In short, at all relevant times, (1) I resided in San Diego County; (2) I
              11     worked in San Diego County; (3) I researched Young Living online and reviewed
              12     their promotional materials using my computer and mobile phone in San Diego
              13     County; (4) I received and reviewed certain electronic documentation from Young
              14     Living using my computer in San Diego County; (5) I purchased Young Living
              15     products using my computer in San Diego County; (6) I received Young Living
              16     products in San Diego County; (7) I sponsored events to promote Young Living
              17     products and recruit new distributors in San Diego County; (8) I advertised Young
              18     Living products at my place of employment in San Diego County; and (9) my
              19     partner, Juan Contreras, witnessed my unsuccessful efforts to grow my Young
              20     Living business by attempting to recruit new distributors in San Diego County.
              21
              22              I declare under penalty of perjury under the laws of the United States of
                                                                                       3/2/2020
              23     America that the foregoing is true and correct. Executed _____________, at San
              24     Diego County, California.
              25                                                             _________________________
                                                                             LINDSAY PENHALL
              26
              27
              28

                                                                  -3-
                                                   DECLARATION OF LINDSAY PENHALL
